DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title will have to be changed to more closely reflect the claimed subject matter. 
The meaning of the abbreviation “DN” on pg 45, line 31, and a few other places in the specification, is unclear. 
Claim objections
Abbreviations throughout the claim set should be spelled out and then abbreviated in their first occurrence within an independent claim and its dependents. Claim 1 can be written more clearly as ---A transgenic non-human animal whose genome comprises a nucleic acid sequence encoding a mutant polymerase subunit gamma 1 (PLG1) polypeptide operably linked to an inducible expression control sequence and optionally a nucleic acid sequence encoding a reporter polypeptide operably linked to the inducible expression control sequence---. 
It is noted that the mutant PLG1 may be a “reporter” because its presence in the animal “reports” the presence of the exogenous nucleic acid sequence and successful transgenesis. It may be necessary to somehow clarify the reporter is not the POLG1. 
Claim 3 can be written more clearly as --- a transgenic mouse whose genome comprises a bicistronic inducible promoter operably linked to a nucleic acid sequence encoding a D1135A mutant of polymerase subunit gamma 1 (POLG1) and a nucleic 
Claim 8 appears to relate to integrating a nucleic acid sequence encoding a transactivator operably linked to a “second expression control sequence” [that is different than the inducible expression control sequence?]. The nucleic acid sequence encoding a transactivator capable of activating the inducible expression control sequence, and the transactivator is expressed upon activation of the second control sequence. However, this means the second expression control sequence is capable of being “activated”. Claim 10 appears to indicate the “second control sequence” is just a promoter; the term promoter could be used in claim 8 to simplify the claim. Regardless, the structural and functional language requires clarification. 
Claims 10, 17 can be written more clearly as wherein the promoter is a constitutive, tissue-specific, development-stage-specific, or inducible promoter. 
Claim 11, 18 can be written more clearly as wherein the promoter is a skin-specific K5, K14, involucrin, tyrosinase, or α-V integrin promoter. 
Claim 14 requires significant clarification which will hinge on how claim 8 is amended. 
Claim 15 requires clarification – the 2nd control sequence is just a promoter (capable of being “activated” which is unclear); 
the 3rd sequence is simply a nucleic acid sequence [encoding a protein] operably linked to the promoter. 
rd sequence. 
Claims 21, 22 require significant clarification which will hinge on how claim 15 is amended. 
It is unclear whether the animal in claims 22 and 23 is capable of expressing the mutant POLG1 and exhibits the phenotypes listed or if applicants are attempting to say the mutant PLG1 is expressed and the animal does have one of the phenotypes listed. 
Step d) of claim 24 should clearly refer to the animal obtained after step c), and step e) of claim 24 should include not only “after administration of the agent” but also “stimulation of the mutant POLG1”. Since “administration” of the agent may occur before “stimulation”; therefore, step e) as written includes determining wrinkles after administering the agent but not stimulation of mutant POLG1. Both must occur for the method to make a proper comparison and determination. 
Claim 25 can be written more clearly as ---wherein expression of the mutant POLG1 is stimulated by providing an inducer to the animal or withdrawing an inducer from the animal---. 
Claim 28 will have to be clarified for reasons set forth regarding claim 24. 
Claim 29 can be written more clearly as ---wherein expression of the mutant POLG1 is stimulated by providing an inducer to the animal or withdrawing an inducer from the animal---.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a nucleic acid sequence encoding a D1135A mutant of polymerase subunit gamma 1 (POLG1) operably linked to an inducible promoter, a transgenic mouse whose genome comprises a bicistronic inducible promoter operably linked to a nucleic acid sequence encoding a D1135A mutant of polymerase subunit gamma 1 (POLG1) and a nucleic acid sequence encoding a reporter protein [that is not the mutant POLG1], does not reasonably provide enablement for any mutant POLG1, any species of transgenic non-human animal capable of inducibly expressing a mutant POLG1 and having any phenotype that models disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 1 is drawn to a transgenic, non-human animal comprising a transgene integrated into a genome of the animal, the transgene comprising an inducible 
i) The specification does not enable making/using a transgenic non-human animal expressing any “mutant POLG1” as broadly encompassed by claim 1 other than the D1135A mutant POLG1 capable of causing decreased mtDNA, mt dysfunction, wrinkles, or hair loss. 
The “mutant POLG1” encompasses any naturally occurring or unnatural mutant of POLG1 anywhere that causes no change in function or any change in function. 
Claim 6 requires the mutant has a sequence of SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A, or a sequence that is at least 7500 identical to SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A or a sequence of SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A, or a sequence that is at least 75%o identical to SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A. 
Claims 7, 9, 13, 20, 27, 31 encompass substituting any aspartic acid with alanine. 
Chumarina (ACTA Neuropathologica Comm, 2019, Vol. 7, No. 1, pg 208) described a Q811R mutant of POLG1 that is associated with Parkinson’s disease (abstract). 
The specification describes the D1135A mutant POLG1 and teaches amino acid 1135 is conserved throughout various species (Fig. 1A). The specification asserts the invention includes expressing any mutant POLG1, specifically any POLG1 in which any 
The specification does not teach any “mutant POLG1” that causes mt dysfunction, wrinkles or hair loss other than the D1135A mutant POLG1. 
Specifically, the specification does not teach any sequence of SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A, or a sequence that is at least 7500 identical to SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A or a sequence of SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A, or a sequence that is at least 75%o identical to SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A as required in claim 6 that decreases mtDNA or causes mt dysfunction, wrinkles or hair loss other than the D1135A POLG1. 
The specification does not teach any mutant POLG1 with a substitution of any aspartic acid with alanine as required in claims 7, 9, 13, 20, 27, 31 that causes decreased mtDNA, mt dysfunction, wrinkles or hair loss other than the D1135A POLG1. 
The specification does not correlate the D1135A mutant to the Q811R mutant described by Chumarina. The specification does not contemplating making/using a model expressing any POLG1 mutant that is associated with Parkinson’s disease or that the animal has any symptoms of Parkinson’s disease. 
Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make/use a transgenic non-human animal that inducibly expresses any mutant POLG1 other than 
ii) The specification does not enable making/using any transgenic non-human animal whose genome comprises a nucleic acid sequence encoding a mutant POLG1 operably linked to an inducible promoter other than a mouse. Claim 5 and pg 37 assert the invention includes any non-human primate, mouse, rat, cow, pig, goat, or sheep. Fig. 1A shows a portion of the chimp, rat, mouse, frog, S.cervisiae, and neurospora crassa coding region for POLG1 with a conserved amino acid at position 1135. However, the specification does not provide adequate guidance that POLG1 has the same function in any non-human animal or that any mutation in any position of any species of POLG1 has the same effect on the function of POLG1 in any species. Specifically, applicants do not provide adequate guidance that the D1135A mutant POLG1 causes mt dysfunction, wrinkles, or hair loss (pg 1, lines 8-16) in any non-human species - the sole purpose of making/using the intermediate products (e.g. mouse I and II in Fig. 1B) to make the final product (e.g. mouse III in Fig. 1B) that is exhibits decreased mtDNA, mt dysfunction, wrinkles, or hair loss. Applicants have not provided adequate correlative evidence between the function of any mutant POLG1 in any species as they relate to mt dysfunction, wrinkles, or hair loss. The specification does not teach any means for making/using the intermediate chimps, rats, frogs, etc. required to make the final chimps, rats, frogs, etc. that exhibit decreased mtDNA, mt dysfunction, wrinkles, or hair loss. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to 
Written description
Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) The specification lacks written description for any “mutant POLG1” as broadly encompassed by claim 1 other than the D1135A mutant POLG1 capable of causing decreased mtDNA, mt dysfunction, wrinkles, or hair loss. 
The “mutant POLG1” encompasses any naturally occurring or unnatural mutant of POLG1 anywhere that causes no change in function or any change in function. 
Claim 6 requires the mutant has a sequence of SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A, or a sequence that is at least 7500 identical to SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A or a sequence of SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A, or a sequence that is at least 75%o identical to SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A. 
Claims 7, 9, 13, 20, 27, 31 encompass substituting any aspartic acid with alanine. 

The specification describes the D1135A mutant POLG1 and teaches amino acid 1135 is conserved throughout various species (Fig. 1A). The specification asserts the invention includes expressing any mutant POLG1, specifically any POLG1 in which any aspartic acid is changed to alanine (pg 9, lines 20-24, and throughout). However, the specification is limited to obtaining a mouse with decreased mitochondrial DNA (mtDNA) (pg 46, line 23), a model of mitochondrial (mt) dysfunction (pg 1, line 8) which is involved in wrinkles and hair loss (lines 14-16; pg 47, Example 3). 
The specification does not teach any “mutant POLG1” that causes mt dysfunction, wrinkles or hair loss other than the D1135A mutant POLG1. 
Specifically, the specification does not teach any sequence of SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A, or a sequence that is at least 7500 identical to SEQ ID NO: 46 wherein position 1135 of SEQ ID NO: 46 is A or a sequence of SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A, or a sequence that is at least 75%o identical to SEQ ID NO: 47 wherein position 1164 of SEQ ID NO: 46 is A as required in claim 6 that decreases mtDNA or causes mt dysfunction, wrinkles or hair loss other than the D1135A POLG1. 
The specification does not teach any mutant POLG1 with a substitution of any aspartic acid with alanine as required in claims 7, 9, 13, 20, 27, 31 that causes decreased mtDNA, mt dysfunction, wrinkles or hair loss other than the D1135A POLG1. 

Accordingly, the specification lacks written description for any mutant POLG1 other than the D1135A mutant of mouse POLG1. 
ii) The specification lacks written description for any transgenic non-human animal that inducibly expresses any mutant POLG1 other than a mouse. Claim 5 and pg 37 assert the invention includes any non-human primate, mouse, rat, cow, pig, goat, or sheep. Fig. 1A shows a portion of the chimp, rat, mouse, frog, S.cervisiae, and neurospora crassa coding region for POLG1 with a conserved amino acid at position 1135. However, the specification does not provide adequate guidance that POLG1 has the same function in any non-human animal or that any mutation in any position of any species of POLG1 has the same effect on the function of POLG1 in any species. Specifically, applicants do not provide adequate guidance that the D1135A mutant POLG1 causes mt dysfunction, wrinkles, or hair loss (pg 1, lines 8-16) in any non-human species - the sole purpose of making/using the intermediate products (e.g. mouse I and II in Fig. 1B) to make the final product (e.g. mouse III in Fig. 1B) that is exhibits decreased mtDNA, mt dysfunction, wrinkles, or hair loss. Applicants have not provided adequate correlative evidence between the function of any mutant POLG1 in any species as they relate to mt dysfunction, wrinkles, or hair loss. The specification does not teach any means for making/using the intermediate chimps, rats, frogs, etc. required to make the final chimps, rats, frogs, etc. that exhibit decreased mtDNA, mt 
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 13, 20, 27, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 13, 20, 27, 31 are indefinite because the metes and bounds of a mutant POLG1 with any aspartic acid to alanine substitution “at a corresponding aspartic acid residue” are unclear. If the mutant POLG1 has an alanine at what used to be an aspartic acid then it does not contain “a corresponding aspartic acid residue”. It is also unclear whether the claim encompasses any POLG1 with any aspartic acid to alanine substitution or if the “mutant” POLG1 aspartic acid to alanine substitution must have a change in function. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 requires the transgene is integrated into the genome “at a specific non-disruptive chromosomal locus” or a “random non-disruptive chromosomal locus”; however, those two options encompass any integration into the genome that allows production of a transgenic non-human animal. As such, claim 4 does not further limit claim 1. 
Claims 12, 19 do not further limit claim 15, 8 or 1 because it further limits “the inducer compound” which lacks antecedent basis. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesar (Free Radical Biology and Med., 2014, Vol. 75, pg 241-251) in view of Singh (J. Human Genetics, 2009, Vol. 54, pg 516-524).
Kolesar described a mouse whose genome comprises a nucleic acid sequence encoding an exogenous mutant POLG with a defect in the proofreading exonuclease activity of mitochondrial DNA polymerase gamma. The mice exhibit accelerated aging phenotypes. Kolesar did not teach the nucleic acid sequence encoding the mutant POLG was operably linked to an inducible expression control sequence as required in claim 1. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse expressing mutant POLG as described by Kolesar using the plasmid described by Singh. Those of ordinary skill in the art at the time of filing would have been motivated to do so to determine the role of D1135A in development, tumor formation, disease, and mitochondria DNA maintenance. 
Claims 2 and 3 have been included because the bicistronic promoter of Singh had two promoters (i.e. bicistronic) and multiple tet operators (i.e. TREs). 
Claim 4 has been included because the claim does not further limit claim 1 (see 112/4th) and because both Kolesar and Singh integrated their vectors into the genome. 
Claims 6 and 7 have been included because the D1135A mutant of Singh had alanine at position 1135. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesar (Free Radical Biology and Med., 2014, Vol. 75, pg 241-251) in view of Singh (J. Human Genetics, 2009, Vol. 54, pg 516-524) as applied to claims 1-7 further in view of Dow (PLoS One, 2014, Vol. 9, No 4, e95236).

However, Dow taught the inducible system for expressing a protein of interest in a transgenic mouse whose genome comprises a nucleic acid sequence encoding a Tet transactivator operably linked to a promoter. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a mouse expressing mutant POLG as described by the combined teachings of Kolesar and Singh and crossing it with the Tet rtTA transactivator mouse described by Dow. Those of ordinary skill in the art at the time of filing would have been motivated to do so to induce the mutant POLG in a controlled manner to discern the role of the mutant POLG in development, tumor formation, disease, and mitochondria DNA maintenance. 
Claim 9 has been included because the rtTA mouse of Dow was integrated into the genome (pg 9, “ES cell targeting”, Southern Blot; pg 2, col. 1, Southern blot results in 1st full parag). 
Claim 10 has been included because the coding sequence for rtTA was operably linked to a CAG promoter which is constitutive as claimed. 

Claim 13 has been included because the D1135A mutant of Singh had alanine at position 1135. 
Claim 14 has been included because the rtTA is operably linked to a promoter and induces expression of the POLG mutant and GFP. 
Claims 15 and 16 have been included because Dow taught using an excisable cassette flanked by loxP sites that only allows expression of the protein of interest when the cassette is excised (“we modified our CAGs-rtTA3 construct to contain a LoxP-flanked polyadenylation signal or LoxP-Stop-LoxP (LSL) cassette (CAGsLSL-rtTA3)” (pg 2, col. 1, 1st full para). 
Claim 17 has been included because the coding sequence for rtTA was operably linked to a CAG promoter which is constitutive as claimed. 
Claim 19 has been included because the inducer in Kolesar, Singh and Dow is tetracycline. 
Claim 20 has been included because the D1135A mutant of Singh had alanine at position 1135. 
Claim 21 has been included because the rtTA is operably linked to a promoter and induces expression of the POLG mutant and GFP. 
Claims 22 and 23 have been included because Kolesar taught a mutant POLG that causes accelerated aging phenotypes and Singh taught a D1135A mutant POLG1 that causes mtDNA depletion syndrome. 

Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632